Title: To James Madison from William Eustis, 3 December 1812
From: Eustis, William
To: Madison, James


Sir,War Office December 3rd. 1812
The constitution of the War Department as well as that of the military force rendered the duties of the Secretary of that department necessarily arduous during a time of peace. When war was declared the augmentation of duty, the great responsibility attached to the department, together with a belief that some other citizen might be selected, possessing greater military knowlege and commanding in a higher degree the public confidence, induced me to propose to retire from office. These considerations operating on my mind with increased force at this time have determined me again to tender my resignation in the hope that advantages may be derived to the public service, and that the interests of our common country may be advanced.
With best wishes for the prosperity of your administration and with the highest personal respect, I have the honor to remain, your most obedient and humble servan⟨t⟩
⟨Willia⟩m ⟨Eustis⟩
